DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.
(2)
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first electrode slurry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the second electrode slurry" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claims 11-18 are rejected due to their dependency on claims 10 and/or 13, respectively.  Claim 10 should be amended to depend from claim 2 to overcome the rejection.  This will also resolve the indefiniteness of claim 13.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashige (U.S. Publication No. 2005/0214631) in view of MacKinnon et al. (U.S. Publication No. 2009/0280382).
claims 1, 3 and 8, Hirashige teaches a method of manufacturing a membrane-electrode assembly (MEA) comprising forming a laminated structure comprising a release film (PTFE release film), an anode layer, a NAFION® membrane and a cathode layer.  Paragraphs 71-75.  Hirashige then teaches the laminate is subjected to a treatment step in the form of a hot-press step, which comprises a heating step.  Paragraph 75.
Hirashige is silent as to whether the NAFION® membrane is a porous support layer within the scope of the claimed invention.
However, MacKinnon, which deals with membrane electrode assemblies, teaches ePTFE is an effective porous support structure for the membrane of an MEA.  Paragraph 82.  MacKinnon teaches specific examples comprising NAFION® incorporated into the ePTFE to obtain the membrane.  Paragraphs 82 and 83.  MacKinnon teaches such a composite membrane exhibits improved mechanical durability.  Paragraph 89.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the composite membrane comprising the porous support, as taught by MacKinnon, in the method disclosed by Hirashige because MacKinnon teaches such a membrane is associated with improved mechanical durability.
With respect to claim 2, modified Hirashige teaches forming the laminate comprises providing the release film (Paragraph 62) and forming the anode layer by coating a first electrode slurry comprising catalyst and ionomer on the release layer (Paragraphs 61 and 62).
Modified Hirashige teaches the catalyst layer coated on the release film is applied to the membrane and is silent as to whether forming the laminate comprises stacking the porous support layer on the surface of the anode layer.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Hirashige with MacKinnon regarding how the composite membrane is obtained is the use of a known technique to improve a similar method in the same way.  Modified Hirashige teaches a method of forming an MEA laminate comprising a composite membrane.  MacKinnon teaches one approach for obtaining the composite membrane is to place the porous support for the membrane on a surface comprising ionomer and then coating ionomer on the exposed surface to obtain a treated membrane.  In the context of Hirashige’s method, Hirashige teaches the anode slurry comprises ionomer therein, meaning the anode slurry layer is a surface comprising ionomer, which is similar to MacKinnon’s glass film comprising ionomer.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form the composite membrane via the technique taught by MacKinnon such that the porous support is placed on a surface comprising ionomer, which in this case is the anode slurry, and then further coating the membrane with ionomer because MacKinnon teaches this to be an effective technique, meaning the modification has a reasonable expectation of success.  Furthermore, when Hirashige’s method is modified in view of MacKinnon, as explained above, the composite membrane is formed in situ, which would allow for a method comprising fewer steps.

With respect to claim 9, Hirashige and MacKinnon, as combined above, particularly with respect to claim 2, teach the method of forming the laminate comprises a drying step of the porous support once the ionomer is applied thereto, meaning treating the laminate structure comprises drying and then thermally treating.  Hirashige, Paragraph 75 and MacKinnon, Paragraph 86.
With respect to claims 10 and 11, modified Hirashige teaches the method further comprises, before forming the laminated structure, providing the first electrode slurry comprising the first catalyst and an ionomer, wherein the slurry is prepared by mixing the catalyst and ionomer.  Paragraphs 70-73.
With respect to claims 13 and 14, modified Hirashige teaches the method further comprises, before forming the laminated structure, providing the second electrode slurry comprising the second catalyst and an ionomer, wherein the slurry is prepared by mixing the catalyst and ionomer.  Paragraphs 70-73.
With respect to claim 16, modified Hirashige teaches the first and second ionomers in the anode and cathode layer, respectively, are both NAFION®.  Paragraphs 70-73.
With respect to claims 17 and 18, modified Hirashige is silent as to whether the anode layer has a greater size than the cathode layer or whether the porous support layer has a size greater than a size of the anode layer.
However, as per the MPEP, “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
(5)
Claims 4-7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashige (U.S. Publication No. 2005/0214631) in view of MacKinnon et al. (U.S. Publication No. 2009/0280382), as applied to claims 1-3, 8-11, 13, 14 and 16-18 above, and further in view of Sompalli et al. (U.S. Patent No. 6,524,736).
With respect to claim 4, Hirashige and MacKinnon, as combined above, teach the anode layer comprises a catalyst and ionomer and the cathode comprises a catalyst and ionomer (Hirashige, Paragraphs 70-73) and the porous support layer has a porous structure comprising a plurality of pores (MacKinnon, Paragraph 78) but are silent as to whether the first catalyst or the second catalyst have a size greater than a size of the pores in the porous support layer.
However, Sompalli, which similarly deals with porous support layers and catalyst layers coated thereon, teaches the pore sizes of the porous support are smaller than the lower range of the particle size distribution.  Col. 6, Lines 11-17 and Col. 6, Line 66 to Col. 7, Line 20.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Hirashige and MacKinnon, as combined above, with Sompalli is the use of a known technique to improve a similar method in the same way.  Both Hirashige and MacKinnon, as combined above, and Sompalli are directed toward MEA manufacturing techniques wherein a catalyst slurry is loaded on a porous support.  Sompalli teaches the catalyst size is larger than the pores of the support.  Therefore, it would 
With respect to claims 5, 6 and 7, Hirashige, MacKinnon and Sompalli, as combined above, teach the method for forming the laminate comprises stacking the porous support layer on the anode slurry layer, wherein ionomer from the anode slurry layer comes into contact with the porous support layer and is impregnated into the pores therein to form an electrolyte support layer and forming the cathode layer also comprises forming an electrolyte membrane layer in that ionomer from the cathode slurry of the cathode layer comes into contact with the electrolyte support layer and permeates therein, wherein the cathode layer is formed by coating the cathode slurry on a surface of the electrolyte support layer in a continuous coating manner.  Hirashige, Paragraphs 60-63 and 71-75 and MacKinnon, Paragraph 86.
With respect to claims 12 and 15, modified Hirashige teaches the respective slurries and is silent as to embodiments comprising a content of the ionomer being equal to or greater than a content of the catalyst.
However, Sompalli also teaches the wt% of ionomer to catalyst in a catalyst slurry can range from 0.2:1 to 2:1.  Col. 10, Lines 24-35.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the modification of Hirashige’s catalyst slurry in 
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796